     Case 2:16-cv-02750-JAM-KJN Document 175 Filed 08/03/20 Page 1 of 12

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                       No. 2: 16-cv-2750 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    JOSEPH DEGAZIO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s December 18, 2019 motion to compel

19   further responses to interrogatory nos. 5-11, 13 and 18. (See ECF Nos. 146, 169.) Also pending

20   is further briefing filed by defendants in response to plaintiff’s claim that he was not permitted to

21   review all the documents ordered by the undersigned on February 21, 2020. (Id.)

22   Plaintiff’s Review of Documents

23          On January 10, 2020, the undersigned issued an order granting in part and denying in part

24   plaintiff’s amended motion to compel filed October 24, 2019. (ECF Nos. 137, 151.) In relevant

25   part, the undersigned ordered defendants to submit, for in camera review, two copies of the

26   documents sought in plaintiff’s request for production of documents nos. 1-11 and 21. (ECF No.

27   151.) Defendants were ordered to produce one clean copy of these documents and one copy

28   containing proposed redactions. (Id.)
                                                        1
     Case 2:16-cv-02750-JAM-KJN Document 175 Filed 08/03/20 Page 2 of 12

 1          Defendants submitted those documents for in camera review. After conducting the in

 2   camera review, on February 21, 2020, the undersigned ordered defendants to arrange with the

 3   Litigation Coordinator for plaintiff to review the redacted documents within thirty days. (ECF

 4   No. 156.)

 5          On or around March 21, 2020, plaintiff’s Correctional Counselor informed defense

 6   counsel that plaintiff’s review of the documents had occurred. (ECF No. 174 at 2.)

 7          On June 29, 2020, plaintiff filed a pleading alleging that during the March 21, 2020

 8   review, he was not provided with documents responsive to requests nos. 1, 9-11 and 21, as

 9   ordered by the court on February 21, 2020. (ECF No. 172.) On July 14, 2020, the undersigned

10   ordered defendants to respond to plaintiff’s allegations that he was not provided with documents

11   responsive to request nos. 1, 9-11 and 21 during the March 21, 2020 review. (ECF No. 173.)

12          On July 28, 2020, defendants filed a response to the July 14, 2020 order. (ECF No. 174.)

13   Defendants state that during the March 21, 2020 review, prison officials inadvertently failed to

14   provide plaintiff with the Office of Internal Affairs decision letter, provided to the court for in

15   camera review and responsive to request no. 21. (Id.)

16          In the July 28, 2020 response, defendants concede that they failed to provide the court

17   with documents responsive to request nos. 1 and 9-11 for in camera review. (Id.) Defendants

18   state that in response to the July 14, 2020 order, defense counsel determined that documents

19   responsive to request nos. 9-11 do not exist. (Id.) Defense counsel determined that documents

20   responsive to request no. 1 exist. (Id.)
21          In the July 28, 2020 response, defendants state that on July 28, 2020, defense counsel

22   gathered the entire document that was provided to the court for in camera review as well as the

23   documents that respond to request no. 1 and sent these documents to plaintiff’s institution. (Id.)

24   Defendants made arrangements with plaintiff’s Correctional Counselor for plaintiff to review all

25   of these documents (again). (Id.)

26          Regarding request nos. 9-11, the court cannot order defendants to produce documents that
27   do not exist. Defendants’ July 28, 2020 pleading demonstrates that plaintiff will be permitted to

28   review all the documents ordered by the court on February 21, 2020, but for those that do not
                                                         2
     Case 2:16-cv-02750-JAM-KJN Document 175 Filed 08/03/20 Page 3 of 12

 1   exist. Accordingly, the undersigned finds that plaintiff’s concerns regarding his review of these

 2   documents are resolved.

 3   December 18, 2019 Motion to Compel

 4          Background

 5          This action proceeds on the original complaint against defendants Bettencourt, Blessing,

 6   Brady, Burke, Defazio, Drake, Eldridge, Guffee, Lebeck, Martincek, Martinez, Matthews,

 7   Mercado, Murillo, Okoroike, Rashev and Schultz.

 8          Plaintiff alleges that on February 15, 2015, he was subjected to what may be characterized

 9   as three separate incidents of excessive force. In the first incident, defendants Defazio, Brady,

10   Lebeck and Burke allegedly used excessive force against him. Plaintiff alleges that defendant

11   Martinez later arrived and used excessive force against him.

12          In the second incident, plaintiff alleges that defendants Blessing, Bettencourt and Rashev

13   arrived and used excessive force against him.

14          In the third incident, plaintiff alleges that defendants Drake and Murillo dragged plaintiff

15   down the stairs and used excessive force against him. Defendants Defazio and Blessing allegedly

16   arrived and used excessive force against plaintiff.

17          Plaintiff alleges that defendants Matthews and Guffee witnessed the excessive force but

18   failed to intervene.

19          Plaintiff alleges that after the excessive force, defendant Nurse Okoroike came to see him.

20   Plaintiff alleges that defendant Okoroike prepared a report minimizing his injuries in an attempt
21   to cover-up the alleged excessive force.

22          Plaintiff alleges that defendant Martincek allowed staff to change their story and report

23   things that did not happen in an attempt to cover-up what happened.

24          Plaintiff alleges that defendant Mercado charged plaintiff with threatening staff in an

25   attempt to cover-up the excessive force. Plaintiff also alleges that defendant Mercado later told

26   Nurse Nicolauo not to give plaintiff the ice pack ordered by Dr. Wedell.
27          Plaintiff alleges that defendant Schultz conducted his disciplinary hearing regarding the

28   charges made by defendant Defazio. Plaintiff alleges that defendant Schultz denied plaintiff’s
                                                       3
     Case 2:16-cv-02750-JAM-KJN Document 175 Filed 08/03/20 Page 4 of 12

 1   request to call witnesses and to present documentary evidence. Defendant Schultz found plaintiff

 2   guilty. Plaintiff alleges that defendant Eldridge upheld defendant Schultz’s findings.

 3            The pending motion to compel seeks further responses to interrogatories nos. 5-11, 13 and

 4   18. Plaintiff’s interrogatories were identical for each defendant. Defendants’ responses to the

 5   interrogatories were the same.

 6            Legal Standard

 7            The scope of discovery under Federal Rule of Civil Procedure 26(b)(1) is broad.

 8   Discovery may be obtained as to “any nonprivileged matter that is relevant to any party’s claim or

 9   defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). “Information within

10   this scope of discovery need not be admissible in evidence to be discoverable.” Id. The court,

11   however, may limit discovery if it is “unreasonably cumulative or duplicative, or can be obtained

12   from some other source that is more convenient, less burdensome, or less expensive;” or if the

13   party who seeks discovery “has had ample opportunity to obtain the information by discovery;”

14   or if “the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

15   26(b)(2)(C).

16            “The party seeking to compel discovery has the burden of establishing that its request

17   satisfies the relevancy requirements of Rule 26(b)(1).” Bryant v. Ochoa, 2009 WL 1390794 at *1

18   (S.D. Cal. May 14, 2009) (citations omitted). “Thereafter, the party opposing discovery has the

19   burden of showing that the discovery should be prohibited, and the burden of clarifying,

20   explaining or supporting its objections.” Id. The opposing party “has the burden to show that
21   discovery should not be allowed…” DIRECTV, Inc. v. Trone, 209 F.R.D. 455, 458 (C.D. Cal.

22   2002).

23            Interrogatory No. 5

24            Interrogatory no. 5 asked, “Identify and attach a copy of any and all documents relating to

25   the incidents complained of in the complaint and which occurred on the dates noted in the

26   complaint.” (ECF No. 170 at 4.)
27            Defendants objected to interrogatory no. 5 on the grounds that plaintiff sought documents

28   in a request for an interrogatory, and the documents were equally available to plaintiff. (Id. at 5.)
                                                        4
     Case 2:16-cv-02750-JAM-KJN Document 175 Filed 08/03/20 Page 5 of 12

 1   Without waiving objections, defendants responded that, under Rule 33(d) of the Federal Rules of

 2   Civil Procedure, a copy of the Crime/Incident Report (CDCR Form 837), Log No. SAC PSU-15-

 3   02-0194, is maintained in plaintiff’s central file, which is available for inspection and copying in

 4   accordance with the institution’s policies and procedures. (Id.)

 5          The undersigned agrees with defendants that interrogatory no. 5 improperly combines an

 6   interrogatory with a request for production of documents. See Ransom v. Marquez, 2015 WL

 7   1011706, at *11 (E.D. Cal. March 5, 2015.) “However, as plaintiff is entitled to leniency as a pro

 8   se litigator, the court endeavors, to the extent possible to resolve his motion to compel on the

 9   merits.” Id. (citing Hunt v. Orange, 672 F.3d 606, 616 (9th Cir. 2012).) Accordingly, the

10   undersigned considers interrogatory no. 5 to the extent it does not request documents.

11          Defendants interpreted interrogatory no. 5 as seeking identification of documents

12   regarding the alleged incidents of excessive force. In other words, defendants did not interpret

13   request no. 5 as seeking identification of documents regarding plaintiff’s other, although related,

14   claims.1 The undersigned finds that defendants’ interpretation of interrogatory no. 5 is

15   reasonable. See In re Pioneer Corporation, 2019 WL 5401015, at *6 (C.D. Cal. Jan. 9, 2019) (a

16   responding party has an obligation to construe discovery requests in a reasonable manner.)

17          In responding to interrogatory no. 5, defendants invoke Rule 33(d), which permits a

18   responding party to direct the interrogator to business records that contain the answer. Fed. R.

19   Civ. P. 33(d). Directing a party to business records is appropriate if the “burden of deriving or

20   ascertaining the answer is substantially the same for either party.” (Id.) Defendants contend that
21   the Crime/Incident Report (CDCR Form 837), Log No. SAC PSU-15-02-0194 responds to

22   interrogatory no. 5, i.e., this report references all documents that reference the incidents alleged in

23   the complaint.

24          The undersigned finds that defendants adequately responded to interrogatory no. 5 by

25   directing plaintiff to the Crime/Incident Report, which they claim references all documents that

26   1
       Defendants did not interpret interrogatory no. 5 as seeking identification of, for example,
27   documents regarding the medical care plaintiff received following the alleged excessive force or
     documents regarding his disciplinary proceedings. An interrogatory seeking identification of
28   documents regarding different claims would be subject to valid objections.
                                                      5
     Case 2:16-cv-02750-JAM-KJN Document 175 Filed 08/03/20 Page 6 of 12

 1   reference the alleged incidents of excessive force. Accordingly, no further response to

 2   interrogatory no. 5 is required. Fed. R. Civ. 33(d).

 3          Interrogatory No. 6

 4          Interrogatory no. 6 asked, “Identify any and all parties who conducted any investigatory

 5   action regarding this incident at any time between February 18, 2012, and the date of this request,

 6   and attach a copy of all results of those investigations.” (ECF No. 170 at 5.)

 7          Defendants objected that request no. 6 sought documents in response to a request for

 8   interrogatories, was vague as to the term “investigatory action,” and was compound. (Id.)

 9   Without waiving these objections, under Rule 33(d) of the Federal Rules of Civil Procedure,

10   defendants referred plaintiff to the incident report, Log No. SAC PSU-1-5-02-0194. (Id.)

11          In the opposition to the motion to compel, defendants state that they identified the

12   documents of which they are aware that included the names of anyone who conducted an

13   investigation into the event. (Id.) Defendants state that there are other additional names in the

14   redacted version of the document provided for plaintiff’s review on March 21, 2020. (Id.)

15   Defendants state that they do not object to plaintiff reviewing the documents again to obtain the

16   names of anyone who investigated the incident. (Id.) Defendants argue that as the information is

17   equally available to plaintiff in the documents referenced by defendants, no further response

18   should be required. (Id.)

19          The undersigned considers interrogatory no. 6 to the extent it does not seek documents.

20   See Ransom v. Marquez, 2015 WL 1011706, at *11 (E.D. Cal. March 5, 2015).
21          The undersigned finds that defendants reasonably interpreted interrogatory no. 6 as

22   seeking information only regarding the alleged excessive force incidents. See In re Pioneer

23   Corporation, 2019 WL 5401015, at *6.

24          The incident report cited in defendants’ opposition and the documents reviewed by

25   plaintiff in response to the February 21, 2020 order appear to contain the information sought in

26   interrogatory no. 6. For this reason, no further response to interrogatory no. 6 is required. See
27   Fed. R. Civ. P 33(d). Because defendants have adequately responded to request no. 6, the

28   undersigned does not consider the additional objections raised by defendants to interrogatory no.
                                                       6
     Case 2:16-cv-02750-JAM-KJN Document 175 Filed 08/03/20 Page 7 of 12

 1   6.

 2          Interrogatory No. 7

 3          Request no. 7 asked, “Identify and attach the names of all parties who had cause to create

 4   any document regarding the incident at any time between February 18, 2015, and the present, and

 5   attach a copy of that document.” (ECF No. 170 at 6.)

 6          Defendants objected to request no. 7 on the grounds that it sought documents in response

 7   to a request for interrogatories, was vague as to the term “investigatory action,” and was

 8   compound. (Id.) Without waiving these objections, under Rule 33(d) of the Federal Rules of

 9   Civil Procedure, defendants referred plaintiff to the incident report, Log No. SAC-PSU-1-5-02-

10   0194. (Id.)

11          In the opposition to the motion to compel, defendants state that they identified the

12   documents of which they are aware that included the names of anyone who conducted an

13   investigation into the event. (Id.) Defendants state that there are other additional names in the

14   redacted version of the document provided for plaintiff’s review on March 21, 2020. (Id.)

15   Defendants state that they do not object to plaintiff reviewing the documents again to obtain the

16   names of anyone who investigated the incident. (Id.) Defendants argue that as the information is

17   equally available to plaintiff in the documents referenced by defendants, no further response

18   should be required. (Id.)

19          The undersigned considers interrogatory no. 7 to the extent it does not seek documents.

20   See Ransom v. Marquez, 2015 WL 1011706, at *11 (E.D. Cal. March 5, 2015).
21          The undersigned finds that defendants reasonably interpreted interrogatory no. 7 as

22   seeking information only regarding the alleged excessive force incidents. See In re Pioneer

23   Corporation, 2019 WL 5401015, at *6.

24          The incident report cited in defendants’ opposition and the documents reviewed by

25   plaintiff in response to the February 21, 2020 order appear to contain the information sought in

26   interrogatory no. 7. For this reason, no further response to interrogatory no. 7 is required. See
27   Fed. R. Civ. P 33(d). Because no further response to interrogatory no. 7 is required, the

28   undersigned does not consider the additional objections raised by defendants to interrogatory no.
                                                       7
     Case 2:16-cv-02750-JAM-KJN Document 175 Filed 08/03/20 Page 8 of 12

 1   7.

 2          Interrogatory No. 8

 3          Interrogatory no. 8 asked, “Name all staff complaints filed against each defendant as listed

 4   in the complaint prior to or subsequent to the incident giving rise to this proceeding, while they

 5   were employed with C.D.C.R. and attach a copy of the outcome of each complaint.” (ECF No. at

 6   6.)

 7          Defendants objected that request no. 8 was overly broad as to time and the subject matter

 8   of the complaints and sought information not relevant to the claims or defenses of this action, nor

 9   was it proportional to the needs of this case. (Id. at 7.) Defendants also objected that request no.

10   8 sought documents in response to an interrogatory. (Id.)

11          The undersigned considers interrogatory no. 8 to the extent it does not seek documents.

12   See Ransom v. Marquez, 2015 WL 1011706, at *11 (E.D. Cal. March 5, 2015).

13          Defendants’ objection that interrogatory no. 8 is overly broad is well taken. Not every

14   staff complaint ever filed against defendants is relevant to this action. Accordingly, plaintiff’s

15   motion to compel as to interrogatory no. 8 is denied.

16          Interrogatory No. 9

17          Interrogatory no. 9 asked, “Name all grievances directed at or that mentions the name of

18   any of the defendants while employed with C.D.C.R. and attach a copy of the outcome of each

19   grievance.” (ECF No. 170 at 7.)

20          Defendants objected that interrogatory no. 9 was overly broad as to the time and subject
21   matter of the complaints and sought information that was not relevant to the claims or defenses of

22   the lawsuit, and nor was it proportional to the needs of the case. (Id.) Defendants also objected

23   that the request sought documents in response to an interrogatory. (Id.)

24          The undersigned considers interrogatory no. 9 to the extent it does not seek documents.

25   See Ransom v. Marquez, 2015 WL 1011706, at *11 (E.D. Cal. March 5, 2015).

26          Defendants’ objection that interrogatory no. 9 is overly broad is well taken. Not every
27   grievance directed at defendants or that mentions defendants is relevant to this action.

28   Accordingly, plaintiff’s motion to compel as to interrogatory no. 9 is denied.
                                                        8
     Case 2:16-cv-02750-JAM-KJN Document 175 Filed 08/03/20 Page 9 of 12

 1          Interrogatory No. 10

 2          Interrogatory no. 10 asked, “Name each and every time any of the defendants were punish

 3   or reprimanded and the outcome of the punishment and or reprimandation [sic], including but not

 4   limited to redirecting or job training.” (ECF No. 170 at 8.)

 5          Defendants objected to interrogatory no. 10 on the grounds that it was overly broad as to

 6   time and the subject matter of the action leading to the reprimand or punishment, and sought

 7   information not relevant to this lawsuit, and nor was it proportional to the needs of the case. (Id.)

 8   Without waiving these objections, defendants responded that the responding party was not

 9   reprimanded as a result of the incident that occurred with plaintiff on February 18, 2015. (Id.)

10          Defendants’ objection that interrogatory no. 10 is overly broad is well taken. Not every

11   punishment or reprimand of defendants is relevant to this action. Accordingly, plaintiff’s motion

12   to compel as to interrogatory no. 10 is denied.

13          Interrogatory No. 11

14          Interrogatory No. 11 asked, “Identify any and all records and recordings of all defendants’

15   criticism, censure and rebuke, directed at the defendants.” (ECF No. 170 at 8.)

16          Defendants objected to interrogatory no. 11 on the grounds that it was overly broad as to

17   time and the subject matter leading to the alleged criticism, censure, or rebuke, and sought

18   information that was not relevant to the claims or defenses of this lawsuit, and nor was it

19   proportional to the needs of the case. (Id.) Without waiving these objections, defendants

20   responded that the responding party was not censured, criticized, or rebuked as a result of the
21   incident that occurred with plaintiff on February 18, 2015. (Id.)

22          Defendants’ objection that interrogatory no. 11 is overly broad is well taken. Records and

23   recordings of every criticism, censure and rebuke directed at defendants is not relevant to this

24   action. Accordingly, plaintiff’s motion to compel as to interrogatory no. 11 is denied.

25          Interrogatory No. 13

26          Interrogatory No. 13 asked, “Identify and attach a copy of any and all documents showing
27   who was on duty in PSU II units 3, 4, and dining area at approximately 1315 hours, on

28   Wednesday February 18, 2015.” (Id. at 9.)
                                                        9
     Case 2:16-cv-02750-JAM-KJN Document 175 Filed 08/03/20 Page 10 of 12

 1           Defendants objected to interrogatory no. 13 on the grounds that it sought a document in

 2    response to a request for production of documents, was overly broad and irrelevant as the incident

 3    occurred in Facility A, Unit 3. (Id.) Therefore, defendants argue, whoever was working in the

 4    other areas is irrelevant to the claims or defenses of this matter and is not proportional to the

 5    needs of this case. (Id.) Without waiving these objections, defendants responded that the names

 6    of the persons who were involved in or who observed the incident with plaintiff that occurred on

 7    February 18, 2015, are part of the Crime/Incident Report, Log No. SAC-PSU-15-02-0194, which

 8    is maintained in plaintiff’s central file. (Id.) This file is available for inspection and copying in

 9    accordance with the policies and procedures of the institution. (Id.)

10           The undersigned considers interrogatory no. 9 to the extent it does not seek documents.

11    See Ransom v. Marquez, 2015 WL 1011706, at *11 (E.D. Cal. March 5, 2015).

12           In interrogatory no. 13, plaintiff asks defendants to identify documents showing who was

13    on duty on PSU II units 3, 4 and dining area at the time of the alleged excessive force. In the

14    motion to compel, plaintiff argues that the information sought in interrogatory no. 13 is relevant

15    because “many of the defendants were not working in Facility A, Unit 3, but responded to the

16    area once the alarm was sounded…so the defendants who were working in other areas are

17    relevant to the claims and defenses of this matter….Several defendants—Guffee, Martinez and

18    Rashev—allege that they were either not present during plaintiff’s beating or not working in the

19    unit where the beating occurred.” (ECF No. 146 at 20.) Plaintiff also argues that information

20    regarding who was on duty in PSU II units 3, 4, and dining area at the time of the incident may
21    lead to the discovery of additional defendants. (Id.)

22           Plaintiff’s claim that information regarding who was working on duty in PSU II units 3, 4

23    and dining room at the time of the incident may lead to additional defendants is speculative. In

24    addition, interrogatory no. 13 asks defendants only to identify documents. Identification of the

25    documents does provide plaintiff with the information sought in interrogatory no. 13, i.e., who

26    was working in the PSU II units 3, 4 and dining area at the time of the incident. Accordingly,
27    plaintiff’s motion to compel as to interrogatory no. 13 is denied.

28    ////
                                                         10
     Case 2:16-cv-02750-JAM-KJN Document 175 Filed 08/03/20 Page 11 of 12

 1            Interrogatory No. 18

 2            Interrogatory no. 18 asked, “Describe in as much detail as possible the complete

 3    circumstances surrounding all other instances in which you have done any of the ensured you did

 4    in the complaint, or threatened to do so, while working at California State Prison-Sacramento,

 5    include in your response the circumstances surrounding any review or disciplinary action that

 6    occurred after each actual or threatened application of the ensured you did.” (Id. at 9.)

 7            Defendants responded to interrogatory no. 18,

 8                   Defendants and their counsel are unsure what plaintiff is asking. To
                     the extent that plaintiff is asking for any time the defendants had used
 9                   force while working at California State Prison-Sacramento, the
                     request is overly broad and overly burdensome. Some uses of force
10                   are not reviewed, and therefore, it would be difficult, if not
                     impossible to identify every time each of the defendants had to use
11                   force. Moreover, threats against inmates are not generally actionable
                     under 42 U.S.C. § 1983, therefore a response in this instance would
12                   not be relevant to plaintiff’s claims or to the defenses in this matter.
13    (Id.)

14            Defendants’ objection that interrogatory no. 18 is unintelligible is well taken. The

15    undersigned agrees with defendants that to the extent plaintiff is asking defendants for

16    information regarding any time they used force while working at California State Prison-

17    Sacramento, the request is overly broad. Accordingly, plaintiff’s motion to compel as to

18    interrogatory no. 18 is denied.

19            Verification of Responses

20            In the reply to defendants’ opposition, plaintiff alleges that defendants failed to sign and
21    date their responses to his interrogatories. (ECF No. 172 at 8.) Within fourteen days of the date

22    of this order, defendants shall inform the court whether they provided plaintiff with signed and

23    dated responses to his interrogatories.2

24    Conclusion

25            Discovery in this action is now closed. The parties are granted sixty days from the date of

26    this order to file dispositive motions.
27
      2
         Defendants’ responses to the interrogatories, attached to plaintiff’s December 18, 2019 motion
28    to compel, are not signed or dated.
                                                        11
     Case 2:16-cv-02750-JAM-KJN Document 175 Filed 08/03/20 Page 12 of 12

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1.   Within fourteen days of the date of this order, defendants shall inform the court

 3                whether they provided plaintiff with signed and dated responses to his interrogatories;

 4                plaintiff’s December 18, 2019 motion to compel is denied in all other respects;

 5           2. The matters regarding plaintiff’s review of the documents ordered by the undersigned

 6                on February 21, 2020 are deemed resolved;

 7           3. The parties are granted sixty days from the date of this order to file dispositive

 8                motions.

 9    Dated: August 2, 2020

10

11

12

13

14

15

16
      Owen2750.fin
17

18

19

20
21

22

23

24

25

26
27

28
                                                        12
